
	
		II
		112th CONGRESS
		1st Session
		S. 677
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2011
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend title 13, United States Code, to provide for the
		  more accurate and complete enumeration of certain overseas Americans in the
		  decennial census, and for other purposes.
	
	
		1.Methods to improve the
			 enumeration of certain overseas AmericansSection 141 of title 13, United States Code,
			 is amended—
			(1)by redesignating
			 subsection (g) as subsection (h); and
			(2)by inserting
			 after subsection (f) the following:
				
					(g)(1)Effective beginning
				with the 2020 decennial census of population, in taking any tabulation of total
				population by States under subsection (a) for purposes of the apportionment of
				Representatives in Congress among the several States, the Secretary shall take
				appropriate measures to ensure, to the maximum extent practicable, that all
				citizens of the United States temporarily living abroad on the date of the
				decennial census are—
							(A)fully and accurately counted;
				and
							(B)properly attributed to the last State
				in which they were domiciled before leaving the United States.
							(2)The measures under this subsection
				shall include at least the following:
							(A)One or more methods by which, at the
				request of a non-governmental organization, administrative records of such
				organization may, if such records satisfy such criteria as the Secretary may
				establish, be used to enumerate members of such organization who are residing
				overseas as of the decennial census date.
							(B)One or more methods under which an
				international Be Counted form may be completed at an embassy of
				the United States by citizens of the United States residing overseas as of the
				date of the decennial census.
							(C)One or more methods under which voter
				registration rolls may be used to establish usual residence by confirming the
				State of which citizens of the United States living abroad usually
				reside.
							(3)Nothing in this subsection shall be
				considered—
							(A)to affect the methods used in the
				enumeration of any civilian or military personnel of the United States;
				or
							(B)to permit or require that the data
				obtained under this subsection be used for any purpose other than the
				apportionment of Representatives in Congress among the several
				States.
							.
			
